Citation Nr: 0315359	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability manifested by stress and depression, to include 
whether a timely substantive appeal was filed.

2.  Entitlement to service connection for residuals of 
caustic burns of the oropharynx, to include whether a timely 
substantive appeal was filed.

3.  Entitlement to service connection for residuals of a left 
true vocal cord lesion, to include whether a timely 
substantive appeal was filed.

4.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain at any time during the period from 
October 26, 1991 to May 22, 1995.

5.  Entitlement to an initial rating in excess of 40 percent 
for lumbosacral strain from May 23, 1995.  

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the cervical spine.

7.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the left foot and the left 
great toe.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, to include whether a timely substantive appeal 
was filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an August 1992 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
disability rating, effective October 26, 1991 (the day after 
his separation from service), granted service connection for 
residuals of an injury to the cervical spine and assigned a 
noncompensable rating, granted service connection for 
residuals of an injury to the left foot and the left great 
toe and assigned a noncompensable rating, and granted service 
connection for a scar on the right leg and assigned a 
noncompensable rating.  The veteran filed a notice of 
disagreement pertaining to the ratings assigned for these 
disabilities and he was provided with a statement of the case 
and supplemental statement of the case in November 1992 and 
February 1993, respectively.  He perfected the appeals in a 
January 1993 VA Form 9 and at a May 1993 RO hearing before a 
hearing officer.  In a signed statement submitted at the 
hearing, the veteran withdrew the issue of entitlement to an 
initial compensable rating for a scar on the right leg.  
Hence, that issue is no longer in appellate status and will 
not be addressed herein.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in May 1993.  In a July 1993 rating 
decision, the hearing officer granted a 20 percent rating for 
lumbosacral strain, effective October 26, 1991, granted a 10 
percent rating for residuals of an injury to the cervical 
spine, effective October 26, 1991, and granted a 10 percent 
rating for residuals of an injury to the left foot and left 
great toe, effective October 26, 1991.  

However, the veteran's case was never certified to the Board 
for appellate consideration.  A claim remains on appeal if 
the disability evaluation assigned is less than the maximum 
available benefits under VA laws and regulations.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As such, these claims have 
remained in appellate status.  Furthermore, since the claims 
have remained in appellate status since the initial decision 
on an original claim, staged ratings may be assigned for the 
disabilities to reflect different levels of disability during 
the pendency of the claims where the record warrants it.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In a November 1995 rating decision, the RO granted a 40 
percent rating for lumbosacral strain, effective May 23, 
1995.  Consequently, since the veteran has been assigned 
staged ratings for his low back disability, the issue has 
been separated and phrased accordingly.

In a March 1999 rating decision, the RO, in relevant part, 
denied service connection for a psychiatric disability 
manifested by stress and depression, residuals of caustic 
burns of the oropharynx, and true left vocal cord lesion; and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran filed a timely notice of 
disagreement pertaining to these issues in March 2000 and he 
was provided with a statement of the case in August 2000.  
His substantive appeal was received by the RO on March 6, 
2001.  


REMAND

Initially, the Board points out that it appears that the 
veteran's substantive appeal with regard to his claims for 
service connection for a psychiatric disability manifested by 
stress and depression, residuals of caustic burns of the 
oropharynx, and a left true vocal cord lesion, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities may not 
have been timely.  However, the RO has not addressed that 
issue.  The veteran should be provided the opportunity to 
present any evidence or argument that his appeal was timely 
before the Board issues a decision.  (As discussed above, the 
veteran's claim for an increased rating for his lumbosacral 
strain remained in appellate status from an earlier claim.  
Hence, another substantive appeal was not required).  

The veteran is advised that filing an appeal to the Board is 
a three-step process.  Two of the steps are the veteran's 
responsibility and one is VA's responsibility.  As noted 
above, the veteran filed a timely notice of disagreement 
pertaining to the March 1999 rating decision in March 2000.  
The RO then sent the veteran a statement of the case in 
August 2000.  The final step in completing an appeal to the 
Board requires filing a timely substantive appeal (VA Form 
9).  To be considered timely a substantive appeal must be 
received by either the end of the one-year period that began 
on the day the RO mailed notification that the claim had been 
denied, or within 60 days from the date the RO mailed the 
statement of the case, whichever is later.

The evidence currently shows that the RO mailed the veteran 
notification of its decision on his claims on March 24, 1999.  
A notice of disagreement was received on March 24, 2000 and 
the RO mailed the statement of the case on August 22, 2000.  
The veteran's substantive appeal was not received until 
March 6, 2001, which is more than one year after the day the 
RO mailed notification that the claim had been denied, and 
more than 60 days from the date the RO mailed the statement 
of the case.  

With regard to the veteran's claims for entitlement to an 
initial rating in excess of 20 percent for lumbosacral strain 
at any time during the period from October 26, 1991 to May 
22, 1995, and entitlement to an initial rating in excess of 
40 percent for lumbosacral strain from May 23, 1995, the 
Board notes that in his substantive appeal filed in January 
1993, the veteran requested that he be scheduled for a 
personal hearing before a Veterans Law Judge at the RO.  He 
testified at a personal hearing before a hearing officer at 
the RO in May 1993; however, there is no indication in the 
record that he withdrew his request for a hearing before the 
Board.  

The law provides that a veteran may request a hearing before 
a traveling Member of the Board, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(d) (West 2002); 
38 C.F.R. § 20.704 (2002).  Therefore, the case must be 
remanded to the RO for appropriate action.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. 5107.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With regard to the claims for increased ratings for 
residuals of an injury to the cervical spine and residuals 
of an injury to the left foot and left great toe, additional 
evidence has been associated with the claims file.  The RO 
has not had the opportunity to readjudicate the issues on 
appeal in light of this additional evidence, and the veteran 
has not waived consideration of the evidence by the agency 
of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  Further, in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Finally, in March 2003, the veteran was advised by letter 
that during the pendency of this appeal, the rating criteria 
for evaluating intervertebral disc syndrome were amended.  
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (effective from 
September 23, 2002).  Where a regulation changes after the 
claim has been filed and before the administrative process 
has been concluded, the version most favorable to the 
veteran applies unless otherwise provided by the Secretary 
of Veterans Affairs.  See Karnas, supra.  Accordingly, the 
veteran's low back disability should be considered in light 
of both the old and the new rating criteria.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence, and the 
scheduling of any pertinent examinations.  

2.  The RO should adjudicate the issues 
of whether the veteran filed a timely 
substantive appeal pertaining to the 
issues of entitlement to service 
connection for residuals of caustic burns 
of the oropharynx, a left true vocal cord 
lesion, a psychiatric disability 
manifested by stress and depression, and 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities.  
Notice of the determinations should be 
issued to the veteran and his 
representative, along with explanation of 
his appeal rights relative to the 
timeliness issues.

3.  The RO should readjudicate the 
veteran's claims on appeal and consider 
all evidence received since issuance of 
the most recent supplemental statement of 
the case.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable time to respond.  

4.  After the development above has been 
accomplished, the RO should schedule the 
veteran for a personal hearing before a 
Veterans Law Judge at the RO.  The 
veteran and his representative should be 
notified of the date and time of the 
hearing.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


